 

Case 1:19-cr-03599-JAP Document 4 Filed 10/09/19 Page tpi Fy

pationemin cence ertee

tee 3 DISTRICT COURT
Awe oS UE, NEW MEXICO

IN THE UNITED STATES DISTRICT COURT ye 9 2019

     

FOR THE DISTRICT OF NEW MEXICO
MiTOricLe R. ELFERS

CLERK

 

UNITED STATES OF AMERICA, )
[9-2599 F
Plaintiff, ) CRIMINAL NO. _| \
)
VS. ) 18 U.S.C. §§ 1153 and 1112:
) Voluntary Manslaughter.
JOHN YOUNGBOY LODGEPOLE, )
)
Defendant. )
INDICTMENT
The Grand Jury charges:

On or about August 1, 2019, in Indian Country, in San Juan County, in the District of
New Mexico, the defendant, JOHN YOUNGBOY LODGEPOLE, an Indian, did, upon a
sudden quarrel and heat of passion, and therefore without malice, unlawfully kill Jane Doe.
In violation of 18 U.S.C. §§ 1153 and 1112.
A TRUE BILL:

|
/s/
FOREPERSON OF THE GRAND JURY

4

 

Assistant United States Attorney

a 3:05 PM

 
